 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RICHARD MILEWSKI,                                        Case No.: 3:19-cv-00140-MMD-WGC

 4           Plaintiff,                                                      Order

 5 v.

 6 ROBERT LANGFORD, ESQ.,

 7           Defendant.

 8

 9         Plaintiff is an inmate within the Nevada Department of Corrections, housed in Ely State

10 Prison (ESP) and filed his civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-1.) The

11 Local Rules of Practice for the District of Nevada provide: “Any person who is unable to prepay

12 the fees in a civil case may apply to the court for authority to proceed in forma pauperis (IFP). The

13 application must be made on the form provided by the court and must include a financial affidavit

14 disclosing the applicant’s income, assets, and liabilities.” LSR 1-1. When a prisoner seeks to

15 proceed without prepaying the filing fee, in addition to filing the affidavit, the prisoner is required

16 to submit a certified copy of the trust fund account statement (or institutional equivalent) for the

17 six-month period immediately preceding the filing of the complaint. The statement must be

18 obtained from the appropriate official at the prison or detention facility where the prisoner is or

19 was confined. 28 U.S.C. § 1915(a)(2).

20         When a prisoner brings a civil action IFP, the prisoner is still required to pay the full amount

21 of the filing fee. The court is required to assess, and when funds exist, collect an initial partial

22 payment of 20 percent of the greater of: (A) the average monthly deposits in the prisoner’s account

23 or (B) the average monthly balance in the prisoner’s account for the six-month period immediately
 1 preceding the filing of the complaint. Thereafter, whenever the prisoner’s account exceeds $10,

 2 the prisoner must make monthly payments of 20 percent of the preceding month’s income credited

 3 to the prisoners account until the filing fees are paid. The funds are to be forwarded by the agency

 4 having custody of the prisoner. 28 U.S.C. § 1915(b)(1), (2).

 5         The regular filing fee is $400, consisting of the $350 filing fee and a $50 administrative

 6 fee. If an inmate does not qualify for IFP status, he must pay the full $400 filing fee. If the inmate

 7 qualifies for IFP status, the $50 administrative fee is waived, and the inmate will only pay the $350

 8 filing fee over time.

 9         Once Plaintiff has filed his completed IFP application or paid the filing fee, the court will

10 screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C. § 1915A, or both. Both

11 require dismissal of a complaint, or any portion thereof, that is frivolous or malicious, fails to state

12 a claim upon which relief may be granted, or seeks monetary relief against a defendant who is

13 immune from such relief. If the complaint is dismissed on screening, there will be no refund of the

14 filing fee, and an inmate proceeding IFP is still required to pay the $350 filing fee over time.

15         The court has undertaken a preliminary review of Plaintiff's complaint, which asserts that

16 his due process rights were violated when the defendant—his criminal defense attorney, Robert

17 Langford, Esq.—accepted $10,000 to write a brief for the Nevada Supreme Court to replace the

18 previous one submitted by the Clark County Public Defender, and Langford re-filed the brief

19 previously submitted by the public defender. Plaintiff terminated Mr. Lanford, and asserts he has

20 suffered irreparable damage. Mr. Langford is not a state actor for purposes of section 1983. Nor

21 does it appear that Plaintiff otherwise states a cognizable federal claim for relief. Therefore,

22 Plaintiff should be advised that if he submits his completed IFP application and financial certificate

23



                                                      2
 1 and corresponding documentation, it is likely that his complaint will be dismissed with prejudice,

 2 but he will still be responsible for paying the filing fee over time.

 3         The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

 4 for an inmate.

 5         Within thirty (30) days of the date of this Order, Plaintiff must either: (1) pay the $400

 6 filing fee; (2) submit the completed prisoner IFP documentation and, if granted, pay the $350 filing

 7 fee over time; or,(3) advise the court whether he would like to voluntarily dismiss his action, in

 8 which case he will not be responsible for paying the filing fee and his case will be closed.

 9         IT IS SO ORDERED.

10         Dated: July 11, 2019.

11                                                            _________________________________
                                                              William G. Cobb
12                                                            United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



                                                      3
